 
Exhibit 10.26
 
 
SHARED SERVICES AGREEMENT
 
Dated As of October 1, 2010


The parties to this agreement are FX Real Estate and Entertainment Inc. a
Delaware corporation (“FXREE”) and BPS Parent, LLC, a Nevada limited liability
company (“BPS”).  FXREE and BPS are sometimes referred to collectively
hereinafter as the “parties” or individually as a “party.”


FXREE, through various subsidiaries, is engaged in various activities, including
the exploitation of the SkyView observation wheel technology and trade
name.  BPS is engaged in various activities, including real estate development.



Each of FXREE and BPS has certain capabilities by virtue of its management,
employees, expertise and other resources, and the parties have determined that
certain of such capabilities are complementary to those of the other
party.  Accordingly, FXREE wishes to obtain certain services from BPS, and BPS
is willing to perform certain services for FXREE on the terms and conditions set
forth in this Agreement.  In the future, BPS may wish to obtain certain services
from FXREE and FXREE may be willing to perform such services for BPS on the
terms and conditions set forth in this Agreement.


In consideration of the mutual agreements, provisions and covenants contained in
this Agreement and for other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.          Shared Services.
 
1.1            Each Party to Provide Services.  Subject to Section 1.6 hereof,
during the Term (as hereinafter defined), BPS shall perform services described
on Schedule A to this Agreement (the “Provided Services”) for FXREE, and FXREE
shall perform Provided Services for BPS, in each case as determined pursuant to
Section 1.2 hereof.  In performing any Provided Services pursuant to this
Agreement, a party shall use the same attention, skill and timeliness that it
uses in conducting its own business, so long as the overall standard of care is,
at a minimum, commercially reasonable.
 
1.2            Determination of Services to be Performed.  Monthly, or with such
other frequency as the parties may mutually determine, at least one Services
Representative (as hereinafter defined) from BPS and at least one Services
Representative from FXREE shall meet either in person, at a time and place
mutually determined, or by telephone, at a time mutually determined, to review
the needs and capabilities of the parties hereto with respect to Provided
Services and to allocate to the parties hereto their respective responsibilities
for performing Provided Services hereunder for the other party.  Each of the
parties hereto shall use its reasonable commercial efforts to undertake the
performance for the other party of any and all Provided Services as may be
reasonably needed by the other party for the fulfillment of its business
objectives, including, without limitation, its ordinary course business
operations, any non-ordinary course initiatives that may be approved by its
board of directors, managing member or other applicable governing body, group or
person, and any and all agreements, documents and instruments executed and
delivered in connection therewith.  However, neither party shall be required to
agree to perform any Provided Services to the extent doing so would be
materially disruptive to its business; if a party determines that it will be
unable to perform any Provided Services that may be requested hereunder, it
shall promptly inform the other party of such determination.
 

 
 
 

--------------------------------------------------------------------------------

 

 
1.3            Services Representatives.  Each party shall maintain one (1)
representative, for purposes of determining the Provided Services to be
performed hereunder (each, a “Services Representative”).  Concurrently with the
execution and delivery of this Agreement, each party is identifying its initial
Services Representative to the other party in a written notice.  Either Party
may change its Services Representative at any time by giving written notice to
the other party.  In performing its obligations with respect to Provided
Services under this agreement, a party shall be entitled to rely upon any
instructions, authorizations, approvals or other information provided by a
Services Representative of the other party.
 
1.4            Personal Nature of Services.
 
(a)            The Provided Services to be provided by each party hereunder are
personal in nature.  Neither party may assign or encumber this Agreement or any
of its rights or obligations hereunder or delegate or subcontract any
performance or other obligation hereunder without the prior written consent of
the other party.
 
(b)            If a party, in performing any Provided Services hereunder, in its
reasonable judgment deems it to be expedient or appropriate to use the services
of consultants, professionals, independent contractors and other third parties
(including without limitation law firms or accounting firms) to perform in whole
or in part any of such Provided Services, the performing party shall first
request the written approval of the other party to use the services of such
third party.  The performing party shall not use the services of such third
party without the other party’s written consent, which may be withheld in the
other party’s sole discretion.  The parties shall use their reasonable
commercial efforts to cause all invoices with respect to the fees and expenses
of third party service providers to be sent directly to the party for whom such
services were performed, and (regardless of the addressee of the invoice) that
party shall pay such fees and expenses directly.
 
1.5            Modification of Services.  Anything to the contrary in this
Agreement notwithstanding, if a majority of the Independent Representatives (as
defined in Section 2.2 hereof) of a party to this Agreement determine in good
faith that any specific Provided Services being performed hereunder have had or
are likely to have an adverse effect on such party or its assets, financial
condition, prospects, legal rights or responsibilities, reputation or operations
(including, without limitation, in whole or in part as a result of any of the
relationships between the parties (including, without limitation, any of those
relationships described in the recitals at the head of this Agreement)), then
such party shall give the other parties to this Agreement notice of such
determination (which notice shall include a description in reasonable detail of
the specific Provided Services with respect to which the determination has been
made), and promptly upon and after the receipt of such notice the specific
Provided Services shall no longer be performed.
 

 
 
2

--------------------------------------------------------------------------------

 

 
1.6            Employment Contracts of Key Personnel.  From time to time after
the date hereof the parties may enter into employment agreements with employees
who may be expected to perform Provided Services hereunder.  Each of the parties
shall use its reasonable commercial efforts to cause any such employment
agreement to contain an appropriate provision whereby the employee acknowledges
and agrees that performing such Provided Services under this agreement may be
part of the employee’s duties from time to time as directed by the employer and
that such employee shall be bound and obligated to comply with any reasonable
non-disclosure and  assignment of invention agreements that the recipient of
services pursuant to this Agreement generally requires to be signed by its own
employees; provided, however,  that the employer of an employee who is providing
services to the other party to this agreement shall not be liable or responsible
for any breach committed by it’s own employee(s) of such  non-disclosure
and  assignment of invention agreements.
 
1.7            Compliance with Laws.  Each party shall comply with all
applicable laws, codes, regulations, ordinances and rules with respect to the
Provided Services to be performed hereunder, and shall procure and maintain all
permits or licenses that may be required at any time in connection with the
performance of the Provided Services.
 
1.8            No Additional Resources.  In providing Provided Services
hereunder, no party shall be obligated to hire any additional employees,
maintain the employment of any specific employee or purchase, lease or license
any additional equipment or materials.
 
1.9            Cooperation.  To the extent required in the reasonable
determination of a party performing Provided Services hereunder, the party
receiving such services shall cooperate with the performing party in all
reasonable respects in the provision of such Provided Services.
 
1.10            Force Majeure.  Each party shall be excused from its obligations
pursuant to this Agreement to the extent performance thereof is prevented by any
act of God, war, riot, fire, explosion, accident, flood, sabotage or acts of
terrorism, lack of (despite reasonable efforts to obtain) adequate labor or
material, compliance with governmental requests, laws, regulations, orders or
actions, breakage or failure of machinery or apparatus, failure of a third party
to perform, or any other cause or circumstances beyond the reasonable control of
the performing party.
 
2.          Term.
 
2.1            Term and Termination.  This Agreement is effective on the date
hereof and shall remain in force and effect until December 31, 2011 (the
“Term”); provided, however, that the Term may be extended or earlier terminated
by the mutual written agreement of the parties, or may be earlier terminated
upon 90 days written notice from either party together with a certificate from
an officer or manager (as applicable) of the terminating party that a majority
of the Independent Representatives (as defined in Section 2.2 hereof) of such
party have determined in good faith that the terms and/or provisions of this
agreement are not in all material respects fair and consistent with the
standards reasonably expected to apply in arms-length agreements between
affiliated parties; provided further, however, that in any event either party
may terminate this Agreement in its sole discretion upon 180 days prior written
notice to the other party.
 

 
 
 
3
 

 
2.2            Independent Representative.  For purposes of this Agreement, an
“Independent Representative” of a party shall mean:
 
(i) in the case of any party with securities that are registered pursuant to the
Securities Exchange Act of 1934 and that are publicly traded on a recognized
United States securities market or exchange, any individual that is an
“Independent Director” of such party for purposes of the rules of the principal
United States market or exchange on which such securities trade; and for
purposes of this item (i) a determination of the “Independent Representatives”
of such party shall mean the determination of a majority of such Independent
Directors; and


(ii) in the case of any other party, any individual who, in the reasonable,
good-faith agreement of the parties hereto, is no less independent of such party
than would be required of an Independent Director under the rules of the NASD,
Inc.; and for purposes of this item (ii) the parties hereto shall from time to
time agree upon a group of Independent Representatives for each party to this
agreement to which this item (ii) is applicable, and a determination of the
“Independent Representatives” of such party shall mean the determination of a
majority of such Independent Representatives.


3.         Compensation.
 
3.1            Compensation Factors.
 
(a)            The compensation to be paid in respect of all Provided Services
to be performed under this Agreement shall be based on any and all factors that
the parties hereto shall in their reasonable, good-faith discretion consider to
be relevant and appropriate under the particular circumstances, including
without limitation the cost and burden of providing such services, the fair
market value of the services performed and/or the value of the benefit received
by the party for whom the services were performed, the time required in
performing such services by the officers, employees or other personnel of the
performing party and the value of such time, calculated based on the overall
compensation received by such person (including salary and benefits, etc., paid
or given to such person, but excluding any stock options or other equity-based
compensation that may be granted, awarded, issued or otherwise conferred upon
such person) and an amount attributable to “overhead” to account for the
additional resources, such as rent, utilities and similar costs, associated with
the performance of the Provided Services by each party hereunder and reasonably
allocable for this purpose based on common cost accounting practices.
 

 
 
4

--------------------------------------------------------------------------------

 

 
(b)            Each party shall require its officers, employees and other
personnel who perform Provided Services hereunder to maintain records of the
time allocated (including a description of the services rendered during such
time) to each project and in connection with any ongoing services.
 
(c)            Prior to the date of this Agreement, the parties hereto may have
performed certain of the services contemplated hereunder.  Promptly after the
execution and delivery of this Agreement, each party shall deliver to the other
parties a description of all such services previously performed, and the parties
shall in good faith determine and pay the net compensation due using the factors
described in this Section 3.1.
 
3.2            Quarterly Determination of Net Payment.
 
(a)            On one or more mutually convenient days during the last 15 days
of each October, January, April and July, commencing January 2008, each of the
parties hereto shall cause a duly authorized representative (who need not be a
Services Representative) to meet with the other party’s duly authorized
representative to (i) determine the net payment due from one party to the other
for Provided Services performed by the parties during the calendar quarter ended
on the last day of the preceding month, and (ii) prepare a report in reasonable
detail with respect to the Provided Services so performed, including the value
of such services and the net payment due.  At or prior to such meetings, each
party shall (if requested) furnish the other party with copies of documentation
of the time expended by its officers, employees or other personnel in performing
Provided Services during the preceding calendar quarter.  The parties hereto
shall, through such meetings of their respective representatives, use their
reasonable, good-faith efforts to determine the net payments due in accordance
with the factors described in Section 3.1(a) hereof.
 
(b)            The parties shall promptly present the report prepared pursuant
to Section 3.2 hereof to their respective Independent Representatives for their
review as promptly as practicable.  If the Independent Representatives of either
party raise questions or issues with respect to the report, the parties shall
cause their duly authorized representatives to meet promptly to address such
questions or issues in good faith and, if appropriate, prepare a revised
report.  If the report is approved by the Independent Representatives of each
party, then the net payment due as shown in the report shall be promptly paid,
but in any event not more than 30 days after approval by the Independent
Representatives.
 
(c)            From time to time during any quarter (at a frequency of not more
than two (2) times per month), FXRE may advance to or for the account of BPS
amounts reasonably necessary and anticipated to be required at the end of each
calendar quarter to be paid in connection with the net payment so that BPS is
not required to advance monthly payments to its personnel or for its overhead
relating to the services performed for FXREE or its subsidiaries.  Such advances
shall be subject to the quarterly determination of net payment required to be
completed in accordance with subparagraphs 3.2(a) and 3.2(b) above.
 

 
 
5

--------------------------------------------------------------------------------

 

 
4.         Confidentiality.
 
(a)            In the course of performance of the Provided Services hereunder,
the parties will disclose or deliver to each other Confidential Information (as
hereinafter defined), and nothing in this Agreement shall prohibit the
possession by a party hereto of any such Confidential Information of the other
party or the use by such party of any such Confidential Information, in each
case as may be reasonably necessary in the performance by such party of the
Provided Services contemplated hereunder, subject in all events to all of the
provisions set forth below in this Section 4.  The parties wish to assure that
all Confidential Information is protected from unwanted disclosures.  Therefore,
during the Term and for a period of two (2) years thereafter, the Receiving
Party (as hereinafter defined) shall, and shall cause all of its Representatives
(as hereinafter defined) to, keep the Confidential Information strictly
confidential, not disclose any of the Confidential Information to any person
outside its organization, not exploit such Confidential Information for its own
benefit or the benefit of another, and only use the Confidential Information as
shall be strictly necessary in the performance of the Provided Services
hereunder, unless in each case the Protected Party (as hereinafter defined)
gives its express, prior written consent to the contrary.
 
(b)            Without limiting the foregoing, the Receiving Party shall
disclose Confidential Information only to individuals within its organization
(including legal, accounting, financial and other professional advisers) only if
such individuals have a need to know such Confidential Information in the course
of the performance of their duties and who are bound by a written agreement or
applicable codes of professional conduct to protect the confidentiality of such
Confidential Information.  The Receiving Party shall promptly report to the
Protected Party any actual or suspected violation of the terms of this Section 4
and will take all reasonable further steps requested by the Protected Party to
prevent, control or remedy any such violation.  In addition, the parties
acknowledge that each of the other parties is or may be a public
company.  Therefore, each party shall advise each of its employees,
representatives and advisors that may be involved in performing Provided
Services hereunder that the federal and state securities laws prohibit any
person who has material, non-public information about a company from purchasing
or selling securities of such a company or from communicating such information
to any other person under circumstances in which it is reasonably foreseeable
that such person is likely to purchase or sell such securities.
 
(c)            The obligations of the Receiving Party under this Section 4 shall
not apply to the extent that such Confidential Information:
 
(i)  is generally known to the public at the time of disclosure or becomes
generally known without the Receiving Party violating this Section 4;

 
 
6

--------------------------------------------------------------------------------

 



(ii)  is in the Receiving Party’s possession at the time of disclosure otherwise
than as a result of Receiving Party’s breach of any legal obligation;


(iii)  becomes known to the Receiving Party through disclosure by sources other
than the Protected Party having the legal right to disclose such Confidential
Information;


(iv)  is, and can be conclusively shown to have been, independently developed by
the Receiving Party without reference to or reliance upon the Confidential
Information;


(v)  is required to be disclosed by the Receiving Party in order for the
Receiving Party to comply with applicable laws and regulations, provided that
the Receiving Party provides prior written notice of such required disclosure to
the Protected Party; or


(vi) is utilized by the Receiving Party in connection with the business dealings
and transactions between the Receiving Party and the Disclosing Party


(d)            The Receiving Party shall not by virtue of this Agreement receive
any right, title or interest in, or any license or right to use, the
Confidential Information of the Protected Party or any patent, copyright, trade
secret, trademark or other intellectual property rights therein, by implication
or otherwise.
 
(e)            The Receiving Party shall, upon the termination of this Agreement
or the request of the Protected Party, deliver to the Protected Party all
Confidential Information of the Protected Party (and all copies and
reproductions thereof).  In addition, the Receiving Party shall destroy:  (i)
any notes, reports or other documents prepared by the Receiving Party which
contain Confidential Information of the Protected Party; and (ii) any
Confidential Information of the Protected Party (and all copies and
reproductions thereof) which is in electronic form or cannot otherwise be
returned to the Protected Party.
 
(f)            Each of the parties acknowledges and agrees that money damages
would not be a sufficient remedy to any Protected Party hereunder for any breach
of this Section 4 by the Recipient Party, and that the Protected Party shall be
entitled to equitable relief, including injunction and specific performance, in
the event of any breach of any of the provisions this confidentiality agreement,
without being required to post any bond or other security in connection with
such relief.  Such remedies shall not be deemed to be the exclusive remedies for
a breach of this confidentiality agreement but shall be in addition to all other
remedies available at law or equity.
 
(g)            Each of the parties hereto acknowledges that FXREE engages in the
exploitation of certain intellectual property rights related to the SkyView
observation
 

 
 
7

--------------------------------------------------------------------------------

 

Wheel, which rights are licensed to a subsidiary of FXREE, indirectly through
its Circle Entertainment SV-I, LLC.
 
(h)            As used herein:
 
(i)  “Confidential Information” means all trade secrets or confidential or
proprietary information relating to a party (as used in this Section 4, the
“Protected Party”) that may be disclosed or delivered to, received by or
discovered by another party hereto (as used in this Section 4, the “Receiving
Party”).  Without limitation, the term “Confidential Information” shall include
any notes, analyses, compilations, studies, interpretations, memoranda or other
documents prepared by or on behalf of the Receiving Party that contain, reflect
or are based upon, in whole or in part, any Confidential Information obtained by
the Receiving Party.


(ii)  “Representative” means, with respect to any Person, the directors,
officers, partners, trustees, employees, Affiliates, subsidiaries, agents,
representatives, consultants, accountants, financial advisors, experts, legal
counsel, and other advisors to such Person.


(iii)  A “Person” means an individual, corporation, limited partnership, general
partnership, limited liability company, societe anonyme, association,
organization, sole proprietorship, or any other entity whatsoever, wherever
formed or wherever located, or a government (or political subdivision thereof),
or governmental agency.


(iv)  An “Affiliate” means, when used with reference to a specified Person, (i)
any Person who directly or indirectly through one or more intermediaries
controls, is controlled by, or is under common control with the specified
Person, or (ii) any Person who is a member of the immediate family of such
Person.


5.          Indemnification.
 
5.1            Indemnification by the Party Receiving Services.
 
(a)            Each party receiving Provided Services hereunder (the
“Indemnifying Party”) from the other party shall protect, indemnify and hold
harmless the party performing such services, and such performing party’s
employees (including without limitation each and every employee who actually
performs such services), shareholders, officers, directors, affiliates, and
subsidiaries, and their respective successors and assigns (each, an “Indemnified
Party”), from and against any and all losses, damages, liabilities, claims,
demands, causes of action and expenses of any kind (collectively, “Losses”)
arising from the performance of Provided Services for the Indemnifying Party
pursuant to this Agreement, except to the extent any such Losses result from the
acts, omissions or negligence or misconduct of an Indemnified Party; provided,
however, that any indemnification hereunder shall be limited as provided in
Section 5.3 hereof, including but not limited to Section 5.3(d) hereof.  The
indemnification obligations of each Indemnifying Party under this Section 5.1
shall survive any termination of this Agreement.
 

 
 
8

--------------------------------------------------------------------------------

 

 
(b)            If any claim shall be made or proceeding instituted
(collectively, a “Claim”) against any Indemnified Party for which indemnity will
be sought pursuant to this Agreement, such Indemnified Party shall promptly
notify the Indemnifying Party in writing (an “Indemnification Notice”).  The
Indemnifying Party, within ten (10) days following receipt of the
Indemnification Notice, shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party.  The approval of counsel
by the Indemnified Party shall not be unreasonably withheld or delayed.  The
Indemnifying Party shall be responsible for and shall pay the fees and
disbursements of such counsel directly related to the Claim.  Notwithstanding
the foregoing, any Indemnified Party shall have the right to retain its own
counsel, but the fees and disbursements of such counsel shall be at the expense
of the Indemnified Party unless: (i) the Indemnifying Party shall have failed to
retain counsel as required herein, or (ii) counsel retained by the Indemnifying
Party is inappropriate due to actual or potential conflicting interests between
the Indemnified Party and any other party represented by such counsel in the
Claim.  The Indemnifying Party shall not be liable for the fees and
disbursements of more than one law firm qualified to act as counsel for the
Indemnified Parties in connection with a Claim.
 
(c)            The Indemnifying Party shall not be liable for payment of any
settlement of a Claim without the Indemnifying Party’s prior written
consent.  The Indemnified Party also shall have the right to consent in writing
prior to settlement of a Claim involving the Indemnified Party, but such consent
shall not be unreasonably withheld or delayed by the Indemnified Party.
 
5.2            Indemnification by the Party Performing Services.  Each party
performing Provided Services hereunder (the “Performing Party”) for the other
party shall protect, indemnify and hold harmless the other party from and
against any and all Losses arising from the gross negligence or willful
misconduct of the Performing Party or any of its officers, employees or other
representatives in the performance of Provided Services for the other party
pursuant to this Agreement; provided, however, that any indemnification
hereunder shall be limited as provided in Section 5.3 hereof, including but not
limited to Section 5.3(d) hereof.  The indemnification obligations of the
Performing Party under this Section 5.2 shall survive any termination of this
Agreement.  All of the provisions of Section 5.1(b) hereof shall apply, mutatis
mutandis (with the Performing Party for purposes of this Section 5.2 deemed to
be equivalent to the Indemnifying Party under Section 5.1(b) for this purpose),
to the indemnifications obligations of the Performing Party under this Section
5.2.
 
 

 
 
9

--------------------------------------------------------------------------------

 
5.3    Certain Limitations.
 
(a)            In no event shall a party, or its employees, shareholders,
officers, directors, affiliates, and subsidiaries, and successors and assigns,
be liable or responsible for any inability, failure or delay to provide Provided
Services hereunder resulting from the delay, incompleteness or inaccuracy of
records, data or information furnished by the requesting party or any deficiency
of assets transferred by the requesting party to the performing party.
 
(b)            In no event shall a party, or its employees, shareholders,
officers, directors, affiliates, and subsidiaries, and successors and assigns,
be liable or responsible, whether in contract, tort (including negligence),
warranty, strict liability or any other legal theory for any special, indirect,
incidental or consequential damages of any nature (including without limitation
any lost profits) in connection with the Provided Services provided pursuant to
this Agreement.
 
(c)            Except as expressly set forth in this Agreement, no warranties,
representations, indemnities or guarantees with respect to the Provided Services
to be performed hereunder are made by either party, whether express or implied,
or arising by law, custom or otherwise.
 
(d)            Anything to the contrary notwithstanding, in any claim for
indemnification hereunder, no party shall be entitled to recover from any other
party hereunder any amount in excess of the sum of (i) the amount of insurance
recoverable and ultimately recovered by the indemnifying party in respect of the
act, omission, fact, event or circumstances on which the claim for
indemnification was based and (ii) the amount, if any, actually paid (or deemed
to be paid by virtue of any quarterly determinations of net payments) by the
indemnified party to the indemnifying party in respect of the Provided Services
performed in connection with the act, omission, fact, event or circumstances on
which the claim for indemnification was based.
 
5.4            Adequate Insurance.
 
(a)            Concurrently with the execution and delivery of this Agreement,
each party is furnishing to the other party a certificate of insurance
demonstrating that the furnishing party has one or more policies, from reputable
and solvent United States insurers, of liability, property, casualty and or
other insurance coverage with respect to its performance of the Provided
Services hereunder.  Each party furnishing such a certificate of insurance
hereby represents, warrants and covenants to the other party that the furnishing
party has in full force and effect all such insurance described in such
certificate of insurance, and shall at all time during the Term take
commercially reasonable efforts to maintain such insurance in full force and
effect.  Each party shall upon request of the other party from time to time
promptly deliver to the requesting party a certificate of insurance
demonstrating its compliance with the covenant set forth in the preceding
sentence.
 
(b)            Each party hereto hereby represents, warrants and covenants to
the other party hereto that the party has examined the certificate of insurance
furnished by the other party and that the coverage, coverage amount limits,
deductibles and other terms and conditions described in such certificate of
insurance appear to be adequate, reasonable and appropriate in connection with
the performance by the furnishing party of the Provided Services hereunder.
 

 
 
10

--------------------------------------------------------------------------------

 

 
6.         Miscellaneous.
 
6.1            Notices.  Any notice or communication of any kind to any party
hereto (or to such party’s Services Representatives) in connection with this
Agreement shall be at the address of such party set forth below, or to such
other mailing address of which such party shall advise the other party in
writing:
 
If to FXREE, to:


FX Real Estate and Entertainment Inc.
650 Madison Avenue, 15th Floor
New York, New York 10022
Facsimile No.:  (212) 750-3034
Attention: Mitchell J. Nelson


If to BPS, to:


BPS Parent, LLC
4455 Wagon Trail Avenue
Las Vegas, NV  89118
Attention:  Michael R. Townsend


Any notice hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered, sent by overnight courier or sent by United
States mail, or by facsimile transmission, and will be deemed received, unless
earlier received, (i) if sent by certified or registered mail, return receipt
requested, when noted as received by the Postal Service, (ii) if sent by
overnight courier, when actually received, (iii) if sent by facsimile
transmission (which transmission is confirmed), on the date confirmed by the
sending machine, and (iv) if delivered by hand, on the date of receipt.


6.2            Amendments.  This Agreement may not be modified, amended, altered
or supplemented, except by a written agreement executed by each of the parties
hereto.
 
6.3            Waiver.  Any waiver by a party hereto of any breach of or failure
to comply with any provision or condition of this Agreement by another party
hereto shall not be construed as, or constitute, a continuing waiver of such
provision or condition, or a waiver of any other breach of, or failure to comply
with, any other provision or condition of this Agreement, any such waiver to be
limited to the specific matter and instance for which it is given.  No waiver of
any such breach or failure or of any provision or condition of this Agreement
shall be effective unless in a written instrument signed by the party granting
the waiver and delivered to the other party hereto in the manner provided for in
Section 6.1 hereof.  No failure or delay by any party to enforce or exercise its
rights hereunder shall be deemed a waiver hereof, nor shall any single or
partial exercise of any such right or any abandonment or discontinuance of steps
to enforce such rights, preclude any other or further exercise thereof or the
exercise of any other right.
 

 
 
11

--------------------------------------------------------------------------------

 

 
6.4            Agreement Binding Upon Successors and Assigns.  This Agreement
shall be binding and inure to the benefit of the parties hereto and to their
respective successors, but the rights and obligations of the parties hereunder
shall not be assignable, transferable or delegable except as may be permitted by
the express provisions hereof (including without limitation Section 1.4(b)
hereof), and any attempted assignment, transfer or delegation thereof which is
not made in accordance with such express provisions shall be void.
 
6.5            Severability.  If any provision of this Agreement or the
application of any such provision to any person or entity or to any circumstance
shall be held invalid, the remainder of this Agreement or the application of
such provision to persons or entities or to such circumstances other than those
to which it is held invalid shall not be affected thereby.
 
6.6            Costs and Expenses.  Except as otherwise provided herein, each
party shall bear the costs and expenses incurred by it in connection with the
performance of its duties pursuant to this Agreement.
 
6.7            Arbitration.  Except as may be otherwise expressly provided in
this Agreement (including without limitation Section 6.9 hereof), any dispute or
controversy between the parties arising out of this Agreement shall be submitted
to a sole, mutually-agreed upon JAMS arbitrator pursuant to the American
Arbitration Association’s Expedited Procedures for arbitration in New York, New
York.  The costs of the arbitration, including any administration fee, the
arbitrator’s fee, and costs for the use of facilities during the hearings, shall
be borne equally by the parties to the arbitration.  Attorneys’ fees may be
awarded to the prevailing or most prevailing party at the discretion of the
arbitrator.  The arbitrator shall not have any power to alter, amend, modify or
change any of the terms of this Agreement nor to grant any remedy that is either
prohibited by the terms of this Agreement, or not available in a court of law.
The arbitrator shall issue a written reasoned award and decision that shall be
consistent with and supported by the facts and the law within 90 days from the
date the arbitration proceedings are initiated.  Judgment on the award of the
arbitrator may be entered in any court referred to in Section 6.9 hereof. In the
event the parties are not able to mutually agree on an arbitrator, the AAA shall
be authorized to appoint a sole arbitrator.
 
6.8            Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties to this Agreement in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement.
 
6.9            Governing Law; Forum for Certain Purposes.  This Agreement is to
be governed by and construed in accordance with the laws of the State of New
York other than any conflicts of laws principles thereof that would result in
the application of the laws of any other jurisdiction.  Any part (and only that
part) of any dispute or controversy between the parties arising out of this
Agreement that involves a party seeking an injunction, restraining order or
other equitable relief, or the enforcement of an arbitration award, shall be
brought in and resolved exclusively in the state or federal courts sitting in
the State of New York and the parties hereto hereby waive and covenant not to
raise any claim or defense that such forum is not convenient or proper.  Each
party hereby agrees that any such court shall have in personam jurisdiction over
it with respect to the matters described in the preceding sentence, consents to
service of process pursuant to the notice provisions of Section 6.1 hereof or in
any other manner that may be authorized by New York law, and agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
specified by law.
 

 
 
12

--------------------------------------------------------------------------------

 

 
6.10            Entire Agreement.  This Agreement contains the entire
understanding and agreement of the parties relating to the subject matter hereof
and supersedes all prior and/or contemporaneous understandings and agreements of
any kind and nature (whether written or oral) among the parties with respect to
such subject matter, all of which are merged herein.
 
6.11            Headings.  The section headings contained in this Agreement are
inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement.  Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate.  References to the singular shall include the plural and vice
versa
 
6.12            Drafting History.  This Agreement shall be construed and
interpreted without regard to any presumption against the party causing this
Agreement to be drafted.  The parties acknowledge that this Agreement was
negotiated and drafted with each party being represented by competent counsel of
its choice and with each party having an equal opportunity to participate in the
drafting of the provisions hereof and shall therefore be construed as if drafted
jointly by the parties.
 
6.13            Relationship of the Parties.  Each of the parties shall be
performing Provided Services hereunder only as an independent contractor, and
under no circumstances shall either party, or any of its employees, agents or
subcontractors, be deemed employees, partners, agents or joint venturers of the
other Party.  Nothing in this Agreement and no action taken by the parties under
this Agreement shall be construed to create a joint venture, trust, partnership
or agency relationship, or any other association of any kind, between the
parties.  Neither party shall act or represent or hold itself out as having
authority to act as an agent or partner of the other party, or in any way bind
or commit the other party to any obligations.
 
6.14            No Third Party Beneficiary.  The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors or permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights upon any other Person other
than a Person entitled to indemnity under Section 5 hereof.
 

 
 
13

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the date and year first above written.
 

 
FX REAL ESTATE AND
ENTERTAINMENT INC.
         
 
By:
        Name:       Title:          

 

 
BPS PARENT, LLC
         
 
By:
        Name:       Title:          




 
 
14

--------------------------------------------------------------------------------

 

SCHEDULE A




LIST OF SERVICES




FXREE to BPS:


1.           None.


BPS to FXREE:


1.       Management and related executive services, either with respect to
specific projects, ongoing services in specific areas or with respect to a
party’s general business and operations.
 
2.       Preparation of financial projections and review and approval of
payables and construction administration.
 
3.       Negotiation, execution and delivery of documents relating to services
with architects, engineers, construction providers, and construction lenders.
 
4.        Consulting services in the field of real estate business development
and with respect to location-based entertainment business, including amenity
programs for properties.
 




 
Schedule A
